DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Species A, Species ii (Claims 1-14) in the reply filed on 23 August 2022 is acknowledged.  The traversal is on the ground(s) that although the claimed subject matter may be classified in different classes, the inventions are not independent. Group I is drawn to an automated plant trimmer and Group II is a method using an automated trimmer with overlapping features from claim 1. These claims are correctly considered a single invention and should be considered together.  This is not found persuasive because the examiner has met the requirements of MPEP § 806.05(e).  The examiner indicated in the restriction requirements that Group I and Group II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. In this case, the method can be practice by another and materially different apparatus. The untrimmed plant can be transported by a human and does not require a machine mechanism.  Restriction for examination purposes as indicated is proper because examination of all the inventions would be a serious search and/or examination burden since the two claimed inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A mechanical conveyor system requires searching in different areas, than a human manipulated/placed and positioned system.  It isn’t a matter of mere classification.  The fact at hand is that the method can be practiced by a another and materially different apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,687,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope with the claims of the copending application.  Both sets of claims claim a transport mechanism, a camera and imaging state, a cutting armature, a central processor, a conveyor car, a chuck, the cutting armature has a hollow chamber, and backlighting.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0220589 to Burden.
Regarding Claim 1, Burden teaches an automated device for trimming an untrimmed plant stem comprising: a transport mechanism (Burden Fig. 12A #1346 and #1325) for holding and moving the plant stem; a camera and an imaging stage (Burden Fig. 1 #249; Fig. 2 #262); a cutting armature having cutting structure for trimming the plant stem (Burden Fig. 12A #1000); and a central processor (Burden Fig. 1 #250; paragraph [0045]); wherein the transport mechanism moves the plant stem proximate to the imaging stage for image capture (Burden #1346 slides); the camera (Burden Fig. 2 #249) disposed toward the imaging stage to capture at least one image of the plant stem; the central processor receiving the at least one image from the camera to create a trim map using at least some data gathered from the at least one image; and the central processor moving the cutting armature as guided by the trim map to position the cutting structure against the plant stem for trimming the plant stem whereby the untrimmed plant stem is changed to a trimmed plant stem.
Regarding Claim 2, Burden teaches wherein the transport mechanism includes at least one car (Burden Fig. 12A #1346 and/or #1360) mounted to a conveyor system (Burden Fig. 12A #1345), the car having a chuck (Burden Fig. 12A #1325, #225, and #100) to releasably hold the plant stem at the imaging stage.
Regarding Claim 3, Burden teaches the chuck is rotatably mounted to hold the plant stem at different orientations, and the rotation of the chuck being driven by a motor receiving signals from the central processor (Burden paragraph [0097] motor; Fig. 12A arrows of rotation).
Regarding Claim 6, Burden teaches the imaging stage includes a backlighted surface to illuminate the plant stem (Burden Fig. 1 and 2 #248), and reference markers being on the backlighted surface (Burden Fig. 2 #215 surface and rays from both #248 are the markers in combination with computer operating system markers of #250) satisfies the broad claim of reference markers, applicant doesn’t claim what the references markers are constructed out of nor the explicit location on the surface relative to the plant stem).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0220589 to Burden in view of U.S. Patent Pub. No. 2006/0112619 to Oderwald et al.
Regarding Claim 4, Burden teaches the chucks mounted horizontally (Burden Fug, 12A rotation of #1325, #100), but is silent on there are a series of cars on the conveyor system.  However, Oderwald teaches the general knowledge of one of ordinary skill in the art that it is known to provide a series of cars on the conveyor (Oderwald Fig. 1 #10).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Burden with the teachings of Oderwald before the effective filing date of the claimed invention for ergonomic ease of transport and fast, efficient automated processing as taught by Oderwald.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  The modification is merely the duplication of a known element for a multiple effect for mass production applications, to process a large number of plants efficiently [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)].
Regarding Claim 5, Burden as modified teaches there are a series of cars (Burdem #1346, #1360; Oderwald #10) on the conveyor system, each car having a chuck (Burden #1325, #225, #100 and Fig. 12A rotation arrows #1325 rotates to orientate the chuck in a horizontal or vertical mounted position) and the chucks being vertically mounted, and the imaging station including a vertically mounted backlighted surface (Burden Fig. 2 #148).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0220589 to Burden in view of Japanese Patent No. JP 2014179538 to Tanaka et al.
Regarding Claim 7, Burden as is silent on including a support platform mounted on the backlighted surface, and the support platform being made of a transparent/translucent material to permit light to pass through the platform.  However, Tanaka teaches the general knowledge of one of ordinary skill in the art that it is known to provide including a support platform mounted on the backlighted surface, and the support platform being made of a transparent/translucent material to permit light to pass through the platform (Tanaka Fig. 1 and 2 #64 transparent/translucent material of the support platform mounted on backlight lens #64-1, and/or inherent cover of #64 of the internal light bulbs are the transparent/translucent support in addition to the support body).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Burden with the teachings of Tanaka before the effective filing date of the claimed invention for blade monitoring in automated system.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art of record is a teaching of the general knowledge of cameras and backlighting tools in automated systems: Chinese Patent No. CN 108572175; Japanese Patent JP 2008171758; and U.S. Patent Pub. No. 2003/0071021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



21 November 2022